Exhibit 10.6

Certain identified information has been excluded because it is both not material
and would

likely cause competitive harm if publicly disclosed.

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”) is made effective as of December 17,
2019 (the “Effective Date”) by and between Vyera Pharmaceuticals, LLC, a
Delaware limited liability company (“Vyera”), and CytoDyn Inc., a Delaware
corporation (“CytoDyn”). CytoDyn and Vyera are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Vyera is a pharmaceutical company engaged in, inter alia, the
commercialization of products useful in the amelioration, treatment or
prevention of certain human diseases and conditions.

WHEREAS, CytoDyn has developed leronlimab (PRO 140), a monoclonal antibody C-C
chemokine receptor type 5 receptor antagonist and is pursuing the clinical
development of its PRO 140 drug candidate for the treatment of multi-drug
resistant Human Immunodeficiency Virus (“HIV”) infection, as well as related HIV
infection indications.

WHEREAS, the Parties are entering into a Commercialization and License Agreement
as of the Effective Date (the “Commercialization Agreement”) concerning the
completion of clinical development of PRO 140 and, upon regulatory approval of
PRO 140, the commercialization of Products (as defined below) in the Field (as
defined below) and the Territory (as defined below).

WHEREAS, the Commercialization Agreement provides for Vyera to purchase from
CytoDyn and for CytoDyn to supply Vyera with Vyera’s requirements for Product
and the Parties have agreed to enter into this Agreement as a condition to the
consummation of the transactions contemplated by the Commercialization
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “AAI” has the meaning set forth in Section 2.3(a).

1.2 “AAI Agreement” has the meaning set forth in Section 2.3(a).

1.3 “Affected Party” has the meaning set forth in Section 12.5.

1.4 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one (1) or more intermediaries, to direct or cause the
direction of the management and policies of such entity, whether by the
ownership of fifty percent (50%) or more of the voting stock of such entity, by
contract or otherwise.

1.5 “AGC” has the meaning set forth in Section 2.3(a).

1.6 “AGC Agreement” has the meaning set forth in Section 2.3(a).



--------------------------------------------------------------------------------

1.7 “Agency” means any applicable local, national or supranational government
regulatory authority involved in granting approvals and/or exercising authority
with respect to the Manufacturing of a Product, including the FDA, and any
successor governmental authority having substantially the same function.

1.8 “Agreement” has the meaning set forth in the introductory paragraph.

1.9 “Applicable Law” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any Governmental Authority, including
the FDCA, Prescription Drug Marketing Act, the Generic Drug Enforcement Act of
1992 (21 U.S.C. §335a et seq.), U.S. Patent Act (35 U.S.C. §1 et seq.), Federal
Civil False Claims Act (31 U.S.C. §3729 et seq.), and Anti-Kickback Statute (42
U.S.C. §1320a-7b et seq.), all as amended from time to time, together with any
rules, regulations, and compliance guidance promulgated thereunder.

1.10 “Batch” means the Product that results from a single Manufacturing process,
inclusive of Materials and testing.

1.11 “BLA” means a Biologics License Application (as defined in the FDCA),
including all supplements, amendments, variations, extensions and renewals
thereof.

1.12 “Breaching Party” has the meaning set forth in Section 9.2.

1.13 “Business Day” means a day other than Saturday, Sunday or any other day on
which commercial banks located in the State of New York or the State of
Washington, U.S., are authorized or obligated by Applicable Law to close.

1.14 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of the Term shall extend
from the Effective Date to the end of the first complete Calendar Quarter
thereafter; and (b) the last Calendar Quarter of the Term shall end upon the
expiration or termination of this Agreement.

1.15 “Calendar Year” means the twelve (12) month period ending on December 31;
provided, however, that (a) the first Calendar Year of the Term shall begin on
the Effective Date and end on December 31, 2019; and (b) the last Calendar Year
of the Term shall end on the effective date of expiration or termination of this
Agreement.

1.16 “cGMP” means the then-current good manufacturing practices required by the
FDA, as set forth in the FDCA, as amended, and the regulations promulgated
thereunder, for the manufacture and testing of pharmaceutical materials.

1.17 “Claim” has the meaning set forth in Section 11.1.

1.18 “Commercialization Agreement” has the meaning set forth in the Recitals.

1.19 “Commercially Reasonable Efforts” means: (a) with respect to the efforts to
be expended, or considerations to be undertaken, by a Party or its Affiliate
with respect to any objective, activity or decision to be undertaken hereunder,
reasonable, good faith efforts to accomplish such objective, activity or
decision as such Party would normally use to accomplish a similar objective,
activity or decision under similar circumstances; and (b) with respect to
Development and Commercialization (each, as defined in the Commercialization
Agreement) of any Product for any indication by a Party, efforts and resources
consistent with those efforts and resources commonly used by a similarly
situated biotechnology company



--------------------------------------------------------------------------------

with respect to a product owned by it or to which it has similar rights, which
product is at a similar stage in its development or product life and is of
similar market potential taking into account: (i) issues of efficacy, safety,
and expected and actual approved labeling; (ii) the expected and actual
competitiveness of alternative products sold by Third Parties in the
marketplace; (iii) the expected and actual product profile of the Product;
(iv) the expected and actual patent and other proprietary position of the
Product; (v) the likelihood of Regulatory Approval given the regulatory
structure involved; and (vi) the expected and actual profitability and return on
investment of the Product.

1.20 “Confidential Information” means, subject to Section 8.2, all non-public or
proprietary information disclosed by either Party to the other Party in
connection with the activities contemplated by this Agreement, which may include
ideas, inventions, discoveries, concepts, compounds, compositions, formulations,
formulas, practices, procedures, processes, methods, knowledge, know-how, trade
secrets, technology, inventories, machines, techniques, development, designs,
drawings, computer programs, skill, experience, documents, apparatus, results,
clinical and regulatory strategies, Regulatory Documentation, and submissions
pertaining to, or made in association with, filings with any Governmental
Authority, data, including pharmacological, toxicological and clinical data,
analytical and quality control data, manufacturing data and descriptions, patent
and legal data, market data, financial data or descriptions, devices, assays,
chemical formulations, specifications, material, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, without regard as to whether any of the foregoing is marked “confidential”
or “proprietary,” or disclosed in oral, written, graphic, or electronic form.
Confidential Information shall include the terms and conditions of this
Agreement.

1.21 “Continuation Right” has the meaning set forth in Section 9.1.

1.22 “Cost of Goods” [***]

1.23 “Cost of Manufacture” [***]

1.24 “Cure Period” has the meaning set forth in Section 9.2.

1.25 “CytoDyn” has the meaning set forth in the introductory paragraph.

1.26 “CytoDyn Indemnitee” has the meaning set forth in Section 11.1.

1.27 “CytoDyn Know-How” means, with respect to Product, proprietary information,
know-how and data, in any form, owned or otherwise controlled by CytoDyn (or its
Affiliate) (including (i) information owned by CytoDyn or (ii) licensed to
CytoDyn by a Third Party (to the extent that CytoDyn is able to sublicense such
information, know-how and data), in each case that CytoDyn has determined to be
necessary to Manufacture Product, as the same may be modified from time to time
by CytoDyn in its sole discretion.

1.28 “Deficiency” has the meaning set forth in Section 7.3.

1.29 “Delivery” or “Deliver” or “Delivered” means CytoDyn’s delivery of Product
pursuant to a given Firm Order in accordance with the Delivery Terms and the
provisions of this Agreement.

1.30 “Delivery Address” means, with respect to a given order of Product, the
address where the quantities of Product under such order are to be shipped, as
set forth in the applicable order.

1.31 “Delivery Date” means the date by which Vyera shall take delivery of
Product as set forth in a Firm Order.



--------------------------------------------------------------------------------

1.32 “Delivery Terms” means Ex Works (Incoterms 2010) CytoDyn’s designated
Facility for the finished, packaged and labelled Product. Vyera will be
responsible for arranging, and all costs of, transport of Product from CytoDyn’s
designated Facility.

1.33 “Dispute” has the meaning set forth in Section 10.1.

1.34 “DMF” means a Drug Master File (or similar file) on file (or to be filed)
with an Agency with respect to a Product (including any active substances master
files, certificate of suitability or other suitable chemical pharmaceutical
documentation containing factual information on a Product registered with an
Agency).

1.35 “DSCSA” means the United States Drug Supply Chain Security Act (21 U.S.C.
§581 et seq.) and applicable regulations promulgated thereunder, as amended from
time to time.

1.36 “Effective Date” has the meaning set forth in the introductory paragraph.

1.37 “Equipment” means all equipment and machinery used to (or otherwise
necessary for), directly or indirectly, Manufacture Product.

1.38 “Facility” means (a) the SBL facility specified in the SBL Agreement,
(b) the AGC facility specified in the AGC Agreement, (c) the AAI facility
specified in the AAI Agreement, (d) the Sharp facility specified in the Sharp
Agreement, and (e) such other facility(ies) where Product may be Manufactured as
approved by the FDA.

1.39 “FDA” means the U.S. Food and Drug Administration and any successor
agency(ies) or authority having substantially the same function.

1.40 “FDCA” means the United States Federal Food, Drug and Cosmetic Act of 1938
(21 U.S.C. §301 et seq.) and applicable regulations promulgated thereunder, as
amended from time to time.

1.41 “Field” means the treatment of HIV in humans.

1.42 “Firm Order” means a purchase order for Product issued by Vyera under this
Agreement. Each Firm Order shall specify the quantity of Product ordered, the
required Delivery Date, and the Delivery Address (as well as any specific
shipping instructions, if applicable), in each instance in accordance with this
Agreement.

1.43 “Force Majeure Event” has the meaning set forth in Section 12.5.

1.44 “GAAP” means generally accepted accounting principles current in the U.S.

1.45 “Governmental Authority” means any multi-national, national, federal,
state, local, municipal or other government authority of any nature (including
any governmental division, subdivision, department, instrumentality, agency,
bureau, branch, office, commission, council, court or other tribunal).

1.46 “HIV” has the meaning set forth in the Recitals to this Agreement.

1.47 “Indemnifying Party” has the meaning set forth in Section 11.3(a).

1.48 “Indemnitee” has the meaning set forth in Section 11.3(a).

1.49 “Initial Supply Period” has the meaning set forth in Section 6.1.



--------------------------------------------------------------------------------

1.50 “Invoice” means CytoDyn’s invoice (in U.S. Dollars) for a given quantity of
Product Delivered pursuant to this Agreement. A complete Invoice shall contain
the following (and any other relevant information specifically requested by
Vyera, acting reasonably): (a) name of CytoDyn and “Remit to” address;
(b) Vyera’s Firm Order number; (c) invoice number; (d) invoice date;
(e) description and quantity of Product; (f) country of origin / country of
Manufacture; (g) total invoice amount with any miscellaneous charges (in
accordance with this Agreement) each listed separately; (h) payment terms (which
payment terms shall be consistent with the payment terms set forth in this
Agreement); (i) a valid tax invoice meeting applicable invoicing requirements
from a tax perspective and; (j) any other information required under the
Applicable Law. The Invoice shall be in English.

1.51 “Latent Defect” means any Deficiency (including any Product that fails to
meet the representations, warranties or other quality requirements set forth in
this Agreement) that is not readily determinable upon a reasonable inspection of
the Product (based on physical inspection, identity test and review of the
certificate of analysis).

1.52 “Liability” or “Liabilities” means losses, damages, fees, costs and other
liabilities incurred by a Party related to such Party’s performance or conduct,
or by virtue of being a “Party”, under this Agreement.

1.53 “Losses” has the meaning set forth in Section 11.1.

1.54 “Manufacture” or “Manufacturing” or “Manufactured” means, with respect to
Product, all operations performed by or on behalf of CytoDyn for the manufacture
and supply of Product pursuant to this Agreement, including, as applicable,
receipt (including testing) and storage of Materials, production, visual
inspection, packaging, labeling, handling, warehousing, quality control testing
(including in-process, release and stability testing), release, as applicable,
and shipping of Product, and also including such activities as may be specified
in the master batch records.

1.55 “Materials” means all raw materials, components, and other potential
substance-contacting items necessary for, or otherwise used in, the Manufacture
of Product pursuant to this Agreement, as applicable.

1.56 “Minimum Remaining Shelf-Life” means the minimum remaining of the maximum
shelf-life (i.e., for purposes of this Agreement, the maximum shelf-life for
Product shall be the stated shelf-life for the Product) for Product that is
required to be remaining at the time of Delivery of such Product pursuant to
this Agreement. Subject to Section 3.13, the Minimum Remaining Shelf-Life for
the Product will be [***].

1.57 “Non-Affected Party” has the meaning set forth in Section 12.5.

1.58 “Non-Breaching Party” has the meaning set forth in Section 9.2.

1.59 “Party(ies)” has the meaning set forth in the introductory paragraph.

1.60 “Payments” has the meaning set forth in Section 6.3.

1.61 “Permitted Variance Deficient Quantities” has the meaning set forth in
Section 3.4.

1.62 “Permitted Variance Excess Quantities” has the meaning set forth in
Section 3.4.

1.63 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.



--------------------------------------------------------------------------------

1.64 “Pharmacovigilance Agreement” means the safety data exchange agreement that
the parties will use their Commercially Reasonable Efforts to agree and enter
into within ninety (90) days after the Effective Date.

1.65 “Price Cap” has the meaning set forth in Section 6.1.

1.66 “Product” means the leronlimab (PRO-140) pharmaceutical product to be
supplied pursuant to this Agreement. For clarity, unless the context otherwise
requires, references to “Product” in this Agreement shall be construed to refer
to each given Product (and thus understood to mean a given Product on a
“Product-by-Product” basis); provided, that to the extent the term “Product” is
used more than one time in a given provision herein, the first such reference
shall be understood to mean “a given Product” and each successive reference
shall be understood to mean “such Product”.

1.67 “Quality Agreement” means that certain quality agreement to be executed by
the Parties setting out the roles and responsibilities related to the
Manufacturing of Product within ninety (90) days of the Effective Date.

1.68 “Records” means CytoDyn’s (or its Affiliate’s or Subcontractor’s, as
applicable) records related to the performance of this Agreement, which shall
include Manufacturing documents, batch records, test results, financial records
(provided that such financial records shall be limited to Materials invoices and
services providers invoices relative to support provided by CytoDyn to Vyera),
reports, correspondence, memoranda, and any other similar documentation related
to the performance of this Agreement.

1.69 “Regulatory Approval” means any and all approvals (including supplements,
amendments, pre- and post-approvals), licenses, registrations or authorizations
of any national, regional, state or local Regulatory Authority, department,
bureau, commission, council or other governmental entity, that are necessary for
the commercialization of a Product under this Agreement in the Territory.

1.70 “Regulatory Authority” means: (a) any applicable Governmental Authority
involved in granting Regulatory Approval in a country or jurisdiction in the
Territory, including the FDA; and (b) any other applicable Governmental
Authority having jurisdiction over a pharmaceutical Product.

1.71 “Regulatory Documentation” means, with respect to Product, all:
(a) Regulatory Materials, including all data contained therein and all
supporting documents created for, submitted to or received from an applicable
governmental agency or Regulatory Authority relating to such Regulatory
Materials; and (b) other documentation Controlled by a Party which is reasonably
necessary in order to Commercialize (as defined in the Commercialization
Agreement) Product in the Field in the Territory, including any registrations
and licenses, regulatory drug lists, advertising and promotion documents shared
with Regulatory Authorities, adverse event files, complaint files and
Manufacturing records.

1.72 “Regulatory Materials” means, with respect to the Product, all
documentation, correspondence, submissions and notifications submitted to or
received from a Regulatory Authority that are necessary or reasonably useful in
order to Commercialize (as defined in the Commercialization Agreement) such
Product in the Field in the Territory. For the avoidance of doubt, Regulatory
Materials shall include, with respect to each Product, all Investigational New
Drug applications (INDs), BLAs, Regulatory Approvals, and amendments and
supplements for any of the foregoing, as well as the contents of any minutes
from meetings (whether in person or by audio conference or videoconference) with
a Regulatory Authority.



--------------------------------------------------------------------------------

1.73 “Retention Period” has the meaning set forth in Section 5.1.

1.74 “Safety Stock” means those quantities of inventory of such Product to be
held by CytoDyn as safety stock under this Agreement.

1.75 “SBL” has the meaning set forth in Section 2.3(a).

1.76 “SBL Agreement” has the meaning set forth in Section 2.3(a).

1.77 “Sharp” has the meaning set forth in Section 2.3(a).

1.78 “Sharp Agreement” has the meaning set forth in Section 2.3(a).

1.79 “Shortage” means an actual or anticipated shortage of Product (based upon
the amount ordered in the corresponding Firm Order and based upon the Delivery
Date set forth in the corresponding Firm Order) or other failure to Deliver such
Product in accordance with this Agreement (based upon the amount ordered in the
corresponding Firm Order and based upon the Delivery Date set forth in the
corresponding Firm Order), including as a result of a shortage of Materials
required for Manufacturing such Product or a shortage of capacity to Manufacture
such Product, or as a result of the Delivery of Product that does not comply
with the terms of this Agreement (including any non-compliance with the
representations, warranties or quality requirements set forth in this
Agreement), or as a result of Delivery of Product that is delayed beyond the
required Delivery Date set forth in the corresponding Firm Order, in each case
even if as a result of Force Majeure Event.

1.80 “Specifications” means the specifications for the Product set forth in the
BLA approved by the FDA, as such specifications may be modified from time to
time in response to actions by the FDA or another Regulatory Authority without
the need to amend this Agreement. The current proposed Product specifications
are attached at Attachment A, which shall be modified promptly upon receipt of
BLA approval from the FDA to reflect the specifications set forth in the BLA
approval without the need to amend this Agreement.

1.81 “Subcontractor” means any person that, as a subcontractor or agent of
CytoDyn, performs any of the services or functions required to be performed by
CytoDyn under this Agreement.

1.82 “Supply Price” means the Cost of Goods plus [***] on all elements of Cost
of Goods except Transport Cost as defined in clause (c) of Cost of Goods.

1.83 “Taxes” has the meaning set forth in Section 6.3.

1.84 “Term” has the meaning set forth in Section 9.1.

1.85 “Territory” means the U.S.

1.86 “Third Party” means any Person other than (a) Vyera, (b) CytoDyn or (c) an
Affiliate of either of Vyera or CytoDyn.

1.87 “Transport Cost” has the meaning set forth in Section 1.22.

1.88 “Upstream Supply Agreement(s)” has the meaning set forth in Section 2.3.

1.89 “U.S.” means the United States of America, including its territories and
possessions, including the District of Columbia and Puerto Rico.



--------------------------------------------------------------------------------

1.90 “Validation” or “Validated” means documented evidence that provides a high
degree of assurance that the Manufacturing process controls are adequate to
consistently produce Product, in accordance with cGMPs and CytoDyn Know-How, and
that meets the Specifications.

1.91 “Violation” means that either CytoDyn, or any of its officers, directors,
employees or Subcontractors has been: (a) convicted of any of the felonies
identified among the exclusion authorities listed on the U.S. Department of
Health and Human Services, Office of Inspector General website, including 42
U.S.C. 1320a-7(a) (https://oig.hhs.gov/exclusions/authorities.asp); (b)
identified in the OIG List of Excluded Individuals/Entities (LEIE) database
(https://oig.hhs.gov/exclusions/index.asp) on said website or the U.S. General
Services Administration’s list of Parties Excluded from Federal Programs
(http://www.sam.gov); or (c) listed by any U.S. Federal agency as being
suspended, debarred, excluded, or otherwise ineligible to participate in Federal
procurement or non-procurement programs, including under 21 U.S.C. 335a
(http://www.fda.gov/ora/compliance_ref/debar/) (each of (a), (b) and
(c) collectively the “Exclusions Lists”).

1.92 “Vyera” has the meaning set forth in the introductory paragraph.

1.93 “Vyera Indemnitee” has the meaning set forth in Section 11.2.

ARTICLE 2

SUPPLY OF PRODUCT

2.1 Manufacture and Supply of Product. Subject to the terms and conditions of
this Agreement and the receipt of BLA approval of the Product by the FDA,
CytoDyn shall Manufacture and supply to Vyera, and Vyera shall purchase from
CytoDyn, its requirements for Product. Product shall be Manufactured and
supplied by CytoDyn in accordance with this Agreement and the relevant Firm
Order submitted to CytoDyn by Vyera in accordance with Section 3.2. Subject to
the terms and conditions of this Agreement, each Firm Order shall be considered
a separate Firm Order and shall be valid and binding upon its submission by
Vyera in accordance with this Agreement. Vyera shall purchase the Products
exclusively from CytoDyn and CytoDyn shall Manufacture and supply the Products
for use in the Field in the Territory exclusively for Vyera and not for any
Third Party. Vyera acknowledges and agrees that CytoDyn may Manufacture and
supply Products for its own use or for the use of other Third Parties:
(a) outside of the Field for development or sale anywhere in the world,
(b) within the Field in the Territory for CytoDyn development purposes only or
for the development purposes of a partner solely for use outside of the
Territory (it being understood that CytoDyn shall not grant any Third Party
rights for such Third Party’s own development purposes for use in the
Territory), or (c) within the Field for development or sale outside of the
Territory. Product Manufactured under this Agreement pursuant to Firm Orders
shall be the exclusive property of Vyera upon payment by Vyera of amounts owing
in respect of the subject Product. In the event that CytoDyn continues to supply
Product to Vyera after the Royalty Term (as defined in the Commercialization
Agreement), CytoDyn shall have right to supply Product to any Third Party within
the Territory or outside the Territory for any use, including, without
limitation, within the Field.

2.2 Supply Interruption. If, after Vyera has submitted a Firm Order, a Shortage
arises or CytoDyn becomes aware of an anticipated Shortage, CytoDyn shall notify
Vyera in writing within five (5) Business Days thereof, and, within ten
(10) Business Days thereof, CytoDyn shall notify Vyera in writing of the
relevant circumstances, including, to the extent then known by CytoDyn, the
underlying reasons for such Shortage (e.g., available quantities of Materials,
Manufacturing capacity or other resources needed in the Manufacture of Product),
proposed remedial measures, and the date such Shortage is expected to end; and
CytoDyn shall use Commercially Reasonable Efforts to implement or to cause to be
implemented remedial measures to end the Shortage at its sole cost.



--------------------------------------------------------------------------------

2.3 Subcontracting.

 

  (a)

Vyera acknowledges that the Product that CytoDyn will supply to Vyera pursuant
to this Agreement [***].

 

  (b)

Notwithstanding Section 2.3(a) above, CytoDyn shall remain fully responsible and
liable for all obligations hereunder, including any responsibilities
subcontracted to a Subcontractor, and the performance of all of its obligations
under this Agreement, whether performed by CytoDyn, an Affiliate or a
Subcontractor.

 

  (c)

[***] Any and all costs associated with engaging a new Third Party Subcontractor
(including any technology transfer to such Third Party Subcontractor) that
result in a Supply Price above the Price Cap shall be borne by CytoDyn, unless
Vyera consents in writing to such increase. CytoDyn shall also follow the
procedures specified in this Section 2.3(c) in the event that it elects to
Manufacture Product itself rather than use the Subcontractor(s) then performing
such Manufacture.

2.4 Samples. Upon Vyera’s request, CytoDyn will provide to Vyera, at no
additional cost, samples of Product from a Vyera-specified Batch in quantities
reasonably requested by Vyera for inspection, testing and analysis. CytoDyn will
ship such samples, at Vyera’s cost, as requested by Vyera to a Vyera designated
address.

ARTICLE 3

PRODUCT ORDERS; DELIVERY

3.1 Forecasts.

 

  (a)

Vyera’s initial forecast setting forth its anticipated need for Product at
commercial launch (the “Initial Forecast”) will be provided to CytoDyn within
ten (10) days following BLA approval by the FDA of the BLA for the Product. The
Initial Forecast will cover the [***] months post launch. The [***] of the
Initial Forecast will be [***] binding on Vyera on a take-or-pay basis.

 

  (b)

During the [***] after Regulatory Approval of the Product in the Territory,
within five (5) days of the start of each month, Vyera will provide CytoDyn a
forecast setting forth its Product requirements for the next [***], the first
[***] of which will be [***] binding on Vyera on a take-or-pay basis.

 

  (c)

Starting on the [***] of the date of Regulatory Approval of the Product in the
Territory, within five (5) days of the start of each month, Vyera will provide
CytoDyn with a forecast setting forth its Product requirements for the next
[***], the first [***] of which will be [***] binding on Vyera on a take-or-pay
basis. Starting on the [***] of the date of Regulatory Approval of the Product
in the Territory and thereafter for the remainder of the Term, within five
(5) days of the start of each month Vyera will provide CytoDyn a forecast
setting forth its Product requirements for the next [***], the [***] of which
will be [***] binding on Vyera on a take-or-pay basis.

3.2 Firm Orders. Vyera shall place Firm Orders for its requirements of Product
in accordance with the binding portion of its forecast for the relevant period
at least [***] before the requested Delivery Date. Firm Orders will be made on
such form of purchase order or document as Vyera may specify from time to time
in writing; provided that the terms and conditions of this Agreement shall be
controlling over any terms and conditions included in any Firm Order. Any term
or condition of such Firm Order that is different from or contrary to the terms
and conditions of this Agreement shall be void, unless otherwise agreed between
the Parties in writing.



--------------------------------------------------------------------------------

3.3 Additional Quantities of Product. If Vyera requires additional Product at
any time (in addition to the quantities ordered in accordance with Section 3.2),
Vyera shall notify CytoDyn in writing (and shall deliver a Firm Order to CytoDyn
for such additional quantities) and CytoDyn shall use Commercially Reasonable
Efforts to supply such additional quantities of Product for Vyera, subject to
its or its Subcontractors’ existing commitments.

3.4 Delivery Against Firm Orders. CytoDyn will acknowledge all Firm Orders
within two (2) Business Days following receipt of same. CytoDyn shall Deliver
Product only against specific Firm Orders. CytoDyn shall Deliver Product under
each Firm Order no later than the Delivery Date specified in the applicable Firm
Order; provided, however, that no Delivery of Product shall be made more than
seven (7) days in advance of the date specified for Delivery in a Firm Order
without Vyera’s prior written approval. CytoDyn shall Deliver Product under each
Firm Order in the quantities set forth in such Firm Order; provided that CytoDyn
shall be deemed to have satisfied its obligations with respect to quantity of a
given Product if the actual quantity of Product is within plus or minus [***] of
the quantity of such Product set forth in the applicable Firm Order (the amount
of such excess quantity of Product actually Delivered that is above the amount
requested in the Firm Order, if any, the “Permitted Variance Excess Quantities”,
and the amount of such deficient quantity of Product actually Delivered that is
below the amount requested in the Firm Order, if any, the “Permitted Variance
Deficient Quantities”). The Facility shall be indicated on documents
accompanying each Delivery of Product. In the event CytoDyn will fail to meet a
Delivery Date set forth in a Firm Order, CytoDyn shall bear the incremental
costs required for expedited transport above and beyond the cost incurred by the
method outlined in the Delivery Terms. In the event that Vyera fails to take
delivery of the Product on the Delivery Date, Vyera will be responsible for any
costs incurred by CytoDyn in connection with a delay in delivery.

3.5 Delivery. CytoDyn shall effect Delivery of each Firm Order in accordance
with the CytoDyn Know-How, Applicable Laws (including cGMPs) and the Product
Specifications (and for clarity, CytoDyn shall only effect Delivery of Product
pursuant to a Firm Order). CytoDyn shall Deliver or arrange for Delivery of
Product in accordance with the Delivery Terms, in order to fill such Firm Order.
Each container shall be marked as to the identity of the Product, the quantity
of Product, the related Firm Order number, and any other information required by
the Firm Order. CytoDyn shall bear all risk of loss or damage with respect to
Product(s) until such Product(s) are Delivered to Vyera at CytoDyn’s designated
Facility in accordance with the Delivery Terms. Each Delivery of Product shall
be accompanied by a packing slip and a Material Safety Data Sheet, and CytoDyn’s
quality release statement for such Product (described in Section 3.9).

3.6 Transfer of Title. Title to Product supplied hereunder shall pass to Vyera
contemporaneously with the transfer of risk of loss, as established by the
Delivery Terms.

3.7 Packaging. All Product supplied hereunder shall be packaged in accordance
with the Product Specifications and the Quality Agreement, and CytoDyn shall
ensure that such packaging is otherwise in accordance with the CytoDyn Know-How
and Applicable Law (including cGMPs and DSCSA). Without limiting the foregoing,
all Product supplied hereunder shall also be labeled with a traceable batch
number and the date of Manufacture.

3.8 Handling and Storage. Prior to Delivery of Product to Vyera, CytoDyn shall
handle and store all Product (including all Materials used in the Manufacture of
such Product) in accordance with the CytoDyn Intellectual Property and
Applicable Laws (including cGMPs), as well as the Product Specifications.



--------------------------------------------------------------------------------

3.9 Product Release Statement. CytoDyn shall provide Vyera with a release
statement signed and dated by CytoDyn indicating that the Product: (a) meets the
Product Specifications; (b) was Manufactured in accordance with cGMPs, BLA,
Applicable Laws, DMF (if applicable), the CytoDyn Know-How, and the controlled
Validated process; and (c) used only Materials that met their specifications.
CytoDyn shall not Deliver Product unless and until such Product has been quality
released by CytoDyn. It is also CytoDyn’s responsibility at its own cost to
collect all necessary information for the Annual Reports for FDA. The copy of
each Annual Report to be provided to Vyera.

3.10 Handling and Storage of Product Following Delivery. Upon the receipt from
CytoDyn, it is Vyera’s responsibility to ensure that Product is transported and
maintained at the storage condition specified in the Product Specifications and
in accordance with Applicable Law.

3.11 Vyera Requirements Obligation. Subject to Applicable Law, Vyera shall
obtain from CytoDyn pursuant to this Agreement all of its requirements for the
Product.

3.12 Safety Stock. CytoDyn shall maintain, at all times during the Term, Safety
Stock of the Product equal to Vyera’s requirements for the Product for the
following [***] based on the average of the [***] most recent monthly forecasts
delivered by Vyera to CytoDyn pursuant to Section 3.1. Such Safety Stock shall
be maintained with the balance of the inventory on a “First-In First-Out” (FIFO)
basis and shall be stored, handled and maintained in accordance with all
applicable cGMPs, the CytoDyn Know-How and Applicable Law. CytoDyn shall draw on
such Safety Stock to supply Firm Orders in the ordinary course under this
Agreement (provided that such Safety Stock otherwise satisfies all requirements
in this Agreement, including the representations, warranties and covenants set
forth in Section 7.2); provided that such Safety Stock shall be replaced as soon
as reasonably practicable. The Safety Stock shall be maintained by CytoDyn for
the sole benefit of Vyera and shall not be subject to allocation to any other
person or entity.

3.13 Launch Stock. Notwithstanding the requirement that Product have a Minimum
Remaining Shelf-Life of [***] months at delivery, solely with respect to stock
of the Product existing as of the Effective Date, CytoDyn shall have the right
to fulfil orders with Product that has at least [***]of shelf life remaining;
provided that, if Vyera is not able to sell such Product, [***]. For clarity,
CytoDyn will not be in breach of any provision of this Agreement and/or the
Commercialization Agreement for supplying Product with at least [***] shelf life
as permitted by this Section 3.13.

ARTICLE 4

QUALITY

4.1 Notification of Agency Action. Each Party shall immediately notify the other
Party of any information such Party receives regarding any threatened or pending
action by any Agency that has the potential to impact Product supplied to Vyera
hereunder, including and not limited to any Agency non-approval, regulatory
action or Out of Specification or Out of Trend (upon stability testing). Upon
receipt of any such information, the Parties shall consult in an effort to
arrive at a mutually acceptable procedure for taking appropriate action;
provided, however, that nothing contained herein shall be construed as
restricting the right of either Party to make a timely report of such matter to
any Agency or take other action that it deems to be appropriate or required by
Applicable Law.

4.2 Safety or Efficacy Claims. Each Party shall immediately (and in any event
within twenty four (24) hours) notify the other Party of any information of
which it is aware concerning Product supplied to Vyera which may affect the
safety or efficacy claims or the continued marketing of the Product. Any such
notification will include all related information in detail. Upon receipt of any
such information, the Parties shall consult in an effort to arrive at a mutually
acceptable procedure for taking appropriate action; provided, however, that
nothing contained herein shall be construed as restricting the right of either
Party to make a timely report of such matter to any Agency or take other action
that it deems to be appropriate or required by Applicable Law. Each Party will
notify the other immediately of any health hazards with respect to Product which
may impact employees involved in the Manufacturing of Product.



--------------------------------------------------------------------------------

4.3 Complaints. Each Party shall immediately notify the other Party of any
complaints received by such Party concerning a Product supplied hereunder. Each
Party shall investigate complaints and shall take corrective action to avoid
future occurrences.

4.4 Agency Inspection. In each case, to the extent permitted under its Upstream
Supply Agreements, (a) CytoDyn hereby agrees to immediately notify Vyera in
writing in the event that CytoDyn is notified of any proposed visit or
inspection by any Governmental Authority, including, any Agency (such as the
FDA) or any environmental regulatory authority if such visit or inspection has
the potential to impact Product, and (b) CytoDyn shall promptly (and in no event
later than one (1) Business Day) furnish Vyera summaries of all reports,
documents or correspondence with respect to any Agency requests or inspections
of the Facility related to the Manufacture of the Product as well as a copy of
each such report, document or correspondence, including but not limited to any
Form 483 or Establishment Inspection Report (EIR). To the extent permitted under
its Upstream Supply Agreements, CytoDyn shall also provide Vyera any proposed
corrective actions, responses and other changes arising out of such review or
inspection by such Agency.

4.5 Restricted Categories. [***]

4.6 Labeling. CytoDyn will comply with all specified labeling as to the Product
and each component and container as required by Applicable Law.

4.7 Quality Agreement. The Parties shall negotiate in good faith and enter into
a Quality Agreement and a Pharmacovigilance Agreement in accordance with the
Commercialization Agreement.

ARTICLE 5

RECORDS; AUDITS; RECALLS; REGULATORY MATTERS

5.1 Records. CytoDyn shall retain all records related to the (a) Manufacture of
Product(s) for a period of not less than ten (10) years from the date of
Manufacture of each Batch of Product(s) to which said records pertain (or such
longer period as required by applicable Law) and (b) Manufacture of Validation
batches for ten (10) years past the effective date of termination of this
Agreement (or such longer period as required by Applicable Law) (each such
period shall be referred to as the “Retention Period”). To the extent permitted
by its Upstream Supply Agreements, CytoDyn shall provide Vyera with complete and
accurate copies of the appropriate documents for each production Batch, upon
Vyera’s request.

5.2 Audit Rights. To the extent permitted by its Upstream Supply Agreements, the
Records shall be open to inspection and subject to audit and/or reproduction,
during normal working hours (but not more than once per calendar year except in
the case of emergency or for-cause in which case such once per year limit shall
not apply) by Vyera or its authorized representative (a) as required by
governmental authorities or (b) as may be desirable by Vyera for any other valid
business purpose related to (i) the Commercialization (as defined in the
Commercialization Agreement) of Product or (ii) verification of CytoDyn’s
compliance with its obligations under this Agreement. CytoDyn shall preserve
such Records for a period of ten (10) years after the end of the Term or for
such longer period as may be required by Applicable Law. For the purpose of such
audits, inspections, examinations and evaluations, Vyera or its authorized
representative shall have access to such records beginning on the Effective Date
and continuing until five (5) years after the expiration or termination of this
Agreement. In addition, CytoDyn shall provide adequate and appropriate workspace
for Vyera or its authorized representatives to conduct such audit. Vyera and/or
its



--------------------------------------------------------------------------------

authorized representative will be required to follow all rules, regulations and
standard operating procedures of CytoDyn when on site. Vyera or its authorized
representative shall give CytoDyn at least four (4) weeks’ advanced written
notice of an intent to audit (except in the case of emergency or for-cause).
CytoDyn may require that any Person performing an audit on Vyera’s behalf,
including, but not limited to, an employee of Vyera, execute a confidentiality
agreement in a form acceptable to CytoDyn.

5.3 Decisions on Recalls. As between the Parties, CytoDyn shall have the
ultimate responsibility as to whether to institute a recall or withdrawal of
Product (whether instituted at the request of an Agency, out of specification
upon stability, or voluntarily instituted by CytoDyn for any reason); provided
that, to the extent practical, CytoDyn shall notify Vyera thereof prior to
implementation.

5.4 Recalls. In the event that Product(s) are recalled or withdrawn, Vyera shall
fully cooperate with CytoDyn in connection with such recall or withdrawal. In
the event a Product is recalled or withdrawn as the result of a Manufacturing
issue as to which CytoDyn is obligated to provide indemnification hereunder,
CytoDyn shall reimburse Vyera for (a) all costs associated with the recalled or
withdrawn Product, including the Supply Price for Product and (b) all expenses
incurred in connection with such recall or withdrawal, in each case subject to
the limitation of liability provisions set forth in Sections 11.4 and 11.5 of
this Agreement.

5.5 Disclosure of Audits. Vyera acknowledges that governmental authorities
(including Agencies) may, in conducting an inspection of CytoDyn, request copies
of reports of CytoDyn audits of its suppliers. For clarity, in response to such
a request, CytoDyn may provide to the Governmental Authority (including any
Agency) the report of any compliance audit conducted in accordance with this
Agreement or the Quality Agreement.

ARTICLE 6

CONSIDERATION

6.1 Supply Price. For each unit of Product ordered by Vyera under Firm Orders
and supplied by CytoDyn to Vyera in accordance with the terms and conditions of
this Agreement, Vyera shall pay CytoDyn the Supply Price, which payments shall
be made in accordance with Section 6.2. The Parties agree and acknowledge, the
Supply Price shall be the total fees payable by Vyera under this Agreement (and
for clarity such amounts shall be the overall compensation for all fees and
expenses required for the performance of this Agreement by CytoDyn). The Supply
Price shall not exceed [***] per unit dose of Product (the “Price Cap”) with
respect to Firm Orders placed by Vyera pursuant to Section 3.2 on or after the
Effective Date and prior to January 1, 2022; provided, however, that solely to
the extent Vyera’s Firm Orders for Delivery during the period commencing upon
BLA approval and ending on the date that is [***] thereafter (the “Initial
Supply Period”) exceeds [***] unit doses of Product, the Price Cap for any
additional unit doses (in excess of the [***]) Delivered during the Initial
Supply Period shall be [***] per unit dose of Product. Beginning on [***] the
Price Cap will be increased on an annual basis by a percentage amount equal to
the percentage change in the Producer Price Index for Pharmaceutical Preparation
Manufacturing published by the United States Department of Labor, Bureau of
Labor Statistics, or comparable successor index over the preceding 12-month
period.

6.2 Invoicing; Payment. Upon Delivery of Product ordered by Vyera pursuant to
Firm Orders in accordance with this Agreement, to Vyera, CytoDyn shall provide
to Vyera an Invoice therefor which will be based on the then current Supply
Price. Vyera shall pay each Invoice within thirty (30) days from the date the
Invoice is delivered. All payments under this Agreement shall be made in U.S.
Dollars.



--------------------------------------------------------------------------------

6.3 Taxes. The amounts payable pursuant to this Agreement (“Payments”) shall not
be reduced on account of any taxes unless required by Applicable Law. Vyera
shall deduct and withhold from the Payments any taxes that it is required by
Applicable Law to deduct or withhold. Notwithstanding the foregoing, if CytoDyn
is entitled under any applicable tax treaty to a reduction of rate of, or the
elimination of, or recovery of, applicable withholding tax, it may deliver to
Vyera or the appropriate Governmental Authority the prescribed forms necessary
to reduce the applicable rate of withholding or to relieve Vyera of its
obligation to withhold tax. In such case Vyera shall apply the reduced rate of
withholding, or not withhold, as the case may be, provided that Vyera is in
receipt of evidence, in a form reasonably satisfactory to Vyera, for example
CytoDyn’s delivery of all applicable documentation at least two (2) weeks prior
to the time that the Payments are due. If, in accordance with the foregoing,
Vyera withholds any amount, it shall pay to CytoDyn the balance when due, make
timely payment to the proper taxing authority of the withheld amount, and send
CytoDyn proof of such payment within sixty (60) days following that payment.
CytoDyn shall be liable for all income and other taxes (including interest)
(“Taxes”) imposed upon any payments made by Vyera to CytoDyn under this
Agreement.

6.4 Audit. CytoDyn shall maintain, and shall cause its Affiliates and use
Commercially Reasonable Efforts to cause its Subcontractors to maintain,
complete and accurate records in sufficient detail to permit Vyera to confirm
the accuracy of the calculation of Supply Price due under this Agreement. Upon
reasonable prior notice, but not more than once per Calendar Year, such records
of CytoDyn and its Affiliates shall be available during Vyera’s and its
Affiliates regular business hours for a period of three (3) years from the end
of the Calendar Year to which they pertain for examination at the expense of
Vyera by an independent certified public accountant selected by Vyera and
reasonably acceptable to the CytoDyn, for the sole purpose of verifying the
accuracy of the Supply Price furnished by CytoDyn pursuant to this Agreement.
The records for any given calendar year may not be audited more than once. Any
such auditor shall not disclose CytoDyn’s Confidential Information, except to
the extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by CytoDyn or the amount of payments due by CytoDyn under this
Agreement. Any amounts shown to be owed but unpaid shall be paid within thirty
(30) days from the accountant’s report, plus interest, as set forth in
Section 6.5 from the original due date. Any amounts shown to have been overpaid
shall be refunded within thirty (30) days from the accountant’s report. Vyera
shall bear the full cost of such audit unless such audit discloses an
underpayment by CytoDyn of more than five percent (5%) of the amount due, in
which case CytoDyn shall bear the full cost of such audit. The audit rights set
forth in this Section 6.4 shall survive the Term for a period of one (1) year.
Upon Vyera’s request and at Vyera’s expense, to the extent permitted under the
applicable Upstream Supply Agreement, CytoDyn shall audit its Subcontractors to
confirm the accuracy of the calculation of such Subcontractor’s pricing;
provided that Vyera shall be subject to the limitations specified above with
respect to the frequency of any such audit requests. CytoDyn may require that
any individual or entity performing an audit on CytoDyn’s behalf, including, but
not limited to, an employee of CytoDyn, execute a confidentiality agreement in a
form acceptable to CytoDyn.

6.5 Late Payment. All payments due to a Party under this Agreement shall be made
in U.S. Dollars by wire transfer of immediately available funds into an account
designated by the receiving Party. If a Party does not receive payment of any
sum due to it on or before the due date, simple interest shall thereafter accrue
on the sum due to such Party until the date of payment at the per annum rate of
two percent (2%) over the then-current prime rate quoted by Citibank in New York
City or the maximum rate allowable by Applicable Law, whichever is lower.



--------------------------------------------------------------------------------

ARTICLE 7

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Mutual Representations, Warranties and Covenants. Each of the Parties hereby
represents and warrants to the other Party as of the Effective Date and
hereinafter, as set forth below, covenants that:

 

  (a)

Organization. It is duly organized, validly existing, and in good standing under
Applicable Law of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

 

  (b)

Binding Agreement. This Agreement is a legal and valid obligation binding upon
such Party and enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, or other Applicable Law of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance, and general principles of equity (whether
enforceability is considered a proceeding at law or equity).

 

  (c)

Authorization. The execution, delivery, and performance of this Agreement by
such Party have been duly authorized by all necessary corporate action and do
not conflict with any agreement, instrument, or understanding, oral or written,
to which it is a party or by which it is bound, nor violate any Applicable Law
or any order, writ, judgment, injunction, decree, determination, or award of any
court or governmental body, or administrative or other agency presently in
effect applicable to such Party.

 

  (d)

No Further Approval. It is not aware of any government authorization, consent,
approval, license, exemption of or filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, under any Applicable Law, currently in effect, necessary
for, or in connection with, the transactions contemplated by this Agreement or
any other agreement or instrument executed in connection herewith, or for the
performance by it of its obligations under this Agreement and such other
agreements (save for Regulatory Approvals and similar authorizations from
Governmental Authorities necessary for the Commercialization (as defined in the
Commercialization Agreement) of the Products as contemplated hereunder).

 

  (e)

No Inconsistent Obligations. Neither Party is under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
material respect with the terms of this Agreement, or that would impede the
diligent and complete fulfilment of its obligations hereunder.

7.2 Representations and Warranties for Product. CytoDyn represents and warrants
as of the Effective Date, and hereinafter, as set forth below, covenants to
Vyera that all Product shall, at the time of Delivery:

 

  (a)

be Manufactured in accordance with, and shall meet, the Product Specifications;

 

  (b)

be Manufactured in accordance with all Applicable Laws (including cGMPs and
DSCSA) in effect on the day of Delivery;

 

  (c)

not be adulterated or misbranded within the meaning of FDCA;

 

  (d)

not be an article that may not, under the provisions of the FDCA, or any similar
Applicable Law of any other jurisdiction, be introduced into stream of commerce;
and

 

  (e)

have at least the Minimum Remaining Shelf-Life, as evidenced by expiry dating,
remaining.

7.3 Inspection. Within [***] of Delivery of a given shipment of Product, Vyera
(or its agent) shall verify on the basis of a visual inspection the quantity of,
and reasonably visible external damage to the container of (but without any
obligation to open any drums or other external packaging), Product delivered.



--------------------------------------------------------------------------------

In addition, Vyera (or its agent) shall review the Product following Delivery at
Vyera’s discretion (based minimally on physical inspection, review of the
quality release documentation provided by CytoDyn pursuant to Section 3.9 and
review of the temperature monitoring record to ensure that the appropriate
storage temperature was maintained during shipment); and if Vyera claims that a
shipment of Product did not, at the time of Delivery, meet the representations,
warranties or covenants specified in Section 7.2 or the quality requirements set
forth in Article 4 (a “Deficiency”), Vyera shall notify CytoDyn based on the
foregoing inspection within [***] after Delivery of such Product, which notice
shall provide the quantities affected, the basis for the claim and other
information reasonably necessary for CytoDyn to assess the claim.
Notwithstanding the foregoing, if Vyera claims that the Deficiency is a Latent
Defect, Vyera shall have the obligation to provide such notification to CytoDyn
in writing within [***] after Vyera’s discovery of such Latent Defect (or within
[***] after Vyera is notified in writing by a Third Party of such Latent Defect,
if later). CytoDyn shall at its expense and at no further cost to Vyera replace
any Product that has a Deficiency; provided that, in the event that Vyera has
not notified CytoDyn of (a) Deficiency within [***] of delivery or (b) a Latent
Defect within [***] of delivery, CytoDyn shall have no obligation to Vyera with
respect to the subject Product that is claimed to have a Deficiency and/or a
Latent Defect, as applicable. All affected units of Product that have a
Deficiency and/or Latent Defect for which CytoDyn is responsible under this
Section 7.3 shall be returned to CytoDyn at CytoDyn’s cost. If any rejected
Product is determined by CytoDyn to not have a Deficiency, Vyera shall reimburse
CytoDyn for all costs and expenses related to the inspection and return of such
Product to CytoDyn. If Vyera and CytoDyn disagree as to whether Product contains
a Deficiency, the Parties shall resolve such Dispute in accordance with Article
10.

7.4 Return or Destruction. Any Product that is determined to contain a
Deficiency and that is in Vyera’s possession shall, at Vyera’s option, either be
returned to CytoDyn or destroyed in accordance with Applicable Laws, in each
case, at CytoDyn’s expense.

7.5 Excluded Entities. CytoDyn represents and warrants that, as of the date of
this Agreement, neither it, nor any of its officers, directors, employees, or,
to CytoDyn’s knowledge, Subcontractors has been in Violation. CytoDyn shall
notify Vyera in writing immediately if any Violation occurs or comes to its
attention at any time during the Term. If a Violation exists with respect to any
of CytoDyn’s officers, directors, employees, or Subcontractors, CytoDyn shall
promptly remove such individual(s) or entities from performing any service,
function or capacity related to the Manufacturing of Product. Vyera shall have
the right, in its sole discretion, to terminate this Agreement in the event of
any such Violation.

7.6 Compliance with Laws. CytoDyn shall comply with and give all notices
required by Applicable Law bearing on the performance of this Agreement as
existing on the Effective Date and as enacted or amended during the Term.
CytoDyn shall notify Vyera if it becomes aware of any non-compliance in
connection with this Agreement and shall take all appropriate action necessary
to comply with such Applicable Laws.

7.7 Encumbrances. CytoDyn represents, warrants and covenants that it will have
good and marketable title, free and clear of any pledge, lien, restriction,
claim, charge, security interest and/or other encumbrance, to all Product to be
Delivered under this Agreement, and all Product supplied to Vyera shall be free
and clear of all pledges, liens, restrictions, claims, charges, security
interests and/or other encumbrances at the time of Delivery.

7.8 No Other Representations or Warranties. EXCEPT AS EXPRESSLY SET FORTH IN
THIS ARTICLE 7, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY
KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF
QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT OR AS TO THE VALIDITY OF ANY PATENTS.



--------------------------------------------------------------------------------

ARTICLE 8

IP MATTERS; CONFIDENTIALITY

8.1 Intellectual Property Matters. Vyera acknowledges and agrees that the
Products supplied to it under this Agreement are subject to the licenses granted
to Vyera by CytoDyn under the Commercialization Agreement and that Vyera shall
only use, have used, offer for sale, sell, have sold and import Products in the
Field in the Territory. The Parties hereby acknowledge and agree that the
provisions of Sections 2.2-2.5 of the Commercialization Agreement regarding
intellectual property matters apply to this Agreement.

8.2 Confidentiality Obligations. The Parties hereby acknowledge and agree that
the confidentiality provisions set forth in Article 10 of the Commercialization
Agreement apply to this Agreement and to information furnished hereunder.

ARTICLE 9

TERM AND TERMINATION

9.1 Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date and, unless earlier terminated pursuant to this Article 9, shall
remain in effect until the expiration of the Royalty Term (as defined in the
Commercialization Agreement); provided, however, that following the Royalty
Term, Vyera shall have the right (the “Continuation Right”), in its sole
discretion, to extend the Term for so long as Vyera agrees to pay CytoDyn the
royalty payments required to be paid pursuant to Section 11.1 of the
Commercialization Agreement with respect to Products supplied to it under this
Agreement following the Royalty Term. If Vyera elects to exercise the
Continuation Right, it shall deliver a notice to CytoDyn at least [***] prior to
the initial slated expiration of the Term. In the event that Vyera decides to
terminate this Agreement after its exercise of the Continuation Right, it will
provide CytoDyn with written notice at least [***] prior to such termination.

9.2 Termination for Material Breach. Either Party (the “Non-Breaching Party”)
may terminate this Agreement in the event the other Party (the “Breaching
Party”) commits a material breach of this Agreement, and such material breach
(excluding breaches of payment obligations) has not been cured within [***]
after receipt of written notice of such breach by the Breaching Party from the
Non-Breaching Party (the “Cure Period”). The Cure Period shall be [***] after
receipt of written notice of such breach by the Breaching Party from the
Non-Breaching Party for breaches of payment obligations. The written notice
describing the alleged material breach shall provide sufficient detail to put
the Breaching Party on notice of such material breach. Any termination of this
Agreement pursuant to this Section 9.2 shall become effective at the end of the
Cure Period, unless the Breaching Party has cured any such material breach prior
to the expiration of such Cure Period, or, if such material breach is not
reasonably susceptible to cure within the Cure Period, then, the Non-Breaching
Party’s right of termination shall be suspended only if, and for so long as, the
Breaching Party has provided to the Non-Breaching Party a written plan that is
reasonably calculated to effect a cure of such material breach, such plan is
accepted by the Non-Breaching Party (such acceptance not to be unreasonably
withheld, delayed or conditioned), and the Breaching Party commits to and
carries out such plan as provided to the Non-Breaching Party. The right of
either Party to terminate this Agreement as provided in this Section 9.2 shall
not be affected in any way by such Party’s waiver of or failure to take action
with respect to any previous breach under this Agreement.

9.3 Termination of Commercialization Agreement; Force Majeure Event. This
Agreement shall terminate upon the termination of the Commercialization
Agreement in the event that the termination of the Commercialization Agreement
occurs prior to the expiration of the Royalty Term. Each Party, as a
Non-Affected Party, may also terminate this Agreement in accordance with
Section 12.5.



--------------------------------------------------------------------------------

9.4 Termination by Vyera. Vyera shall have the right to terminate this Agreement
in its entirety at any time after the Effective Date if any of the following
occurs and, to the extent curable, is not cured to Vyera’s reasonable
satisfaction within [***]: (a) if (i) any required BLA, DMF or other permit or
license relating to a Product is not issued or is deactivated, by any Agency or
other Governmental Authority, or (ii) CytoDyn fails to satisfy Validation or
other cGMP requirements; (b) if any required license, permit or certificate of
CytoDyn related to the Facility or the Manufacture of Product is not approved or
not issued, or is deactivated or withdrawn, by any Agency or other Governmental
Authority; or (c) pursuant to Section 7.5.

9.5 Termination for Bankruptcy. Either Party may terminate this Agreement in its
entirety upon providing written notice to the other Party on or after the time
that such other Party makes a general assignment for the benefit of creditors,
files an insolvency petition in bankruptcy, petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, commences under the laws of
any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors, or becomes
a party to any proceeding or action of the type described above, and such
proceeding or action remains un-dismissed or un-stayed for a period of more than
[***].

9.6 Effects of Termination. All of the following effects of termination are in
addition to the other rights and remedies that may be available to either of the
Parties under this Agreement and shall not be construed to limit any such rights
or remedies.

 

  (a)

In the event that this Agreement is terminated by Vyera in accordance with
Section 9.2, Section 9.4 or Section 9.5, Vyera shall (in its discretion) either:
(i) keep any or all outstanding Firm Orders in place (on a Firm Order-by-Firm
Order basis as determined by Vyera), in which case CytoDyn shall Manufacture and
Deliver, in accordance with this Agreement, all quantities of Products ordered
pursuant to such Firm Orders (regardless of whether the Delivery Date for such
Products is before or after such termination) and Vyera shall pay the Supply
Price with respect to such Products which meet the representations, warranties
and covenants set forth in this Agreement; or (ii) cancel any or all outstanding
Firm Orders (on a Firm Order-by-Firm Order basis as determined by Vyera), and
with respect to any such cancelled Firm Orders, Vyera shall have no further
liability with respect thereto; provided that Vyera shall only have the right to
cancel Firm Orders pursuant to this clause (ii) if this Agreement is terminated
by Vyera pursuant to Section 9.2 or Section 9.4.

 

  (b)

In the event that this Agreement is terminated by CytoDyn pursuant to
Section 9.2 or by Vyera pursuant to Section 9.4 or Section 9.3 (second
sentence), Vyera shall purchase the quantity of Safety Stock of Product existing
as of the time of such termination (if any) that is in finished, packaged and
labelled form (provided that all such Product meets the representations,
warranties and covenants set forth in this Agreement), and in connection
therewith, CytoDyn shall Deliver all such quantities of Safety Stock in
accordance with this Agreement, and Vyera shall pay the applicable Supply Price
with respect to such Product. Notwithstanding the foregoing or anything to the
contrary contained herein, from and after the delivery of any notice of
termination pursuant to this Agreement, CytoDyn shall not replenish (or
otherwise add any additional quantities of Product to) any Safety Stock then
being held for Vyera.



--------------------------------------------------------------------------------

  (c)

Upon expiration or termination of this Agreement, Vyera and CytoDyn shall
immediately settle all outstanding invoices and other monies owed to the other
pursuant to this Agreement. The termination or expiration of this Agreement
shall not affect the rights and obligations of the Parties accruing prior to
such termination or expiration. Subject to the foregoing, expiration or
termination of this Agreement shall relieve and release the Parties from any
liabilities and obligations under this Agreement, other than those specifically
set forth in this Article 9 and those that survive termination in accordance
with Section 9.8.

9.7 Remedies. Notwithstanding anything to the contrary in this Agreement, except
as otherwise explicitly set forth in this Agreement, termination or expiration
of this Agreement shall not relieve the Parties of any Liability or obligation
which accrued hereunder prior to the effective date of such termination or
expiration, nor prejudice either Party’s right to obtain performance of any
obligation. Each Party shall be free, pursuant to Article 10, to seek, without
restriction as to the number of times it may seek, damages, costs and remedies
that may be available to it under Applicable Law or in equity.

9.8 Survival. In the event of termination of this Agreement, in addition to the
provisions of this Agreement that continue in effect in accordance with their
terms, the following provisions of this Agreement shall survive: Articles 1, 8,
10 and 11, and Sections 4.2, 4.3, 5.1, 5.2, 5.3, 5.4, 5.5, 6.3, 6.4, 6.5, 7.3,
7.4, 7.8, 9.6, 9.7, 9.8, 12.1-12.2, 12.4-12.5, 12.7-12.8, and 12.10-12.13.

ARTICLE 10

DISPUTE RESOLUTION

10.1 Disputes. The Parties acknowledge and agree that this Agreement and any
dispute, controversy, or claim between the Parties that may arise from time to
time pursuant to this Agreement relating to either Party’s rights or obligations
hereunder (each, a “Dispute”, and collectively, the “Disputes”) that is not
resolved through good faith negotiation between the Parties shall be subject to
and governed by the dispute resolution provisions set forth in Article 12 of the
Commercialization Agreement; provided that each Party acknowledges and agrees
that no Dispute arising under this Agreement shall be deemed a Reserved Dispute
(as defined in the Commercialization Agreement).

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by Vyera. Vyera hereby agrees to defend, indemnify and hold
harmless CytoDyn and its Affiliates, and each of their respective directors,
officers, employees, agents and representatives (each, a “CytoDyn Indemnitee”)
from and against any and all claims, suits, actions, demands, liabilities,
expenses and/or losses, including reasonable legal expenses and attorneys’ fees
(collectively, the “Losses”), to which any CytoDyn Indemnitee may become subject
as a result of any claim, demand, action or other proceeding by any Third Party
(each, a “Claim”) to the extent such Losses arise directly or indirectly out of:
(a) the breach by Vyera of any warranty, representation, covenant or agreement
made by Vyera in this Agreement; (b) Commercialization (as defined in the
Commercialization Agreement) activities undertaken by or on behalf of Vyera or
its Affiliates; or (c) the negligence, gross negligence, illegal conduct or
willful misconduct of Vyera or its Affiliate or sublicensee, or any officer,
director, employee, agent or representative thereof; except, with respect to
each of subsections (a), (b) and (c) above, to the extent such Losses arise
directly or indirectly from the negligence, gross negligence, illegal conduct or
willful misconduct of any CytoDyn Indemnitee or the breach by CytoDyn of any
warranty, representation, covenant or agreement made by CytoDyn in this
Agreement.



--------------------------------------------------------------------------------

11.2 Indemnification by CytoDyn. CytoDyn hereby agrees to defend, indemnify and
hold harmless Vyera and its Affiliates and each of their respective directors,
officers, employees, agents and representatives (each, a “Vyera Indemnitee”)
from and against any and all Losses to which any Vyera Indemnitee may become
subject as a result of any Claim to the extent such Losses arise directly or
indirectly out of: (a) the breach by CytoDyn of any warranty, representation,
covenant or agreement made by CytoDyn in this Agreement; (b) the negligence,
gross negligence, illegal conduct, or willful misconduct of CytoDyn or its
Affiliate or its Subcontractor, or any officer, director, employee, agent or
representative thereof; (c) the labeling, packaging, or package insert with
respect to any Product; (d) the Manufacture of any Product; or (e) the
infringement of Third Party Patents (as defined in the Commercialization
Agreement) or the misappropriation of Third Party Know-How (as defined in the
Commercialization Agreement) by the Manufacture of the Product; except, with
respect to each of subsections (a), (b), (c) (d) or (e) above, to the extent
such Losses arise directly or indirectly from the negligence, gross negligence,
illegal conduct or willful misconduct of any Vyera Indemnitee or the breach by
Vyera of any warranty, representation, covenant or agreement made by Vyera in
this Agreement.

11.3 Indemnification Procedures.

 

  (a)

Notice. Promptly after a CytoDyn Indemnitee or a Vyera Indemnitee (each, an
“Indemnitee”) receives notice of a pending or threatened Claim, such Indemnitee
shall give written notice of the Claim to the Party from whom the Indemnitee is
entitled to receive indemnification pursuant to Sections 11.1 or 11.2, as
applicable (the “Indemnifying Party”). However, an Indemnitee’s delay in
providing or failure to provide such notice shall not relieve the Indemnifying
Party of its indemnification obligations, except to the extent it can
demonstrate actual prejudice due to the delay or lack of notice.

 

  (b)

Defense. Upon receipt of notice under this Section 11.3 from the Indemnitee, the
Indemnifying Party will have the duty to either compromise or defend, at its own
expense and by counsel (reasonably satisfactory to Indemnitee) such Claim. The
Indemnifying Party will promptly (and in any event not more than twenty
(20) days after receipt of the Indemnitee’s original notice) notify the
Indemnitee in writing that it acknowledges its obligation to indemnify the
Indemnitee with respect to the Claim pursuant to this Article 11 and of its
intention either to compromise or defend such Claim. Once the Indemnifying Party
gives such notice to the Indemnitee, the Indemnifying Party is not liable to the
Indemnitee for the fees of other counsel or any other expenses subsequently
incurred by the Indemnitee in connection with such defense, other than the
Indemnitee’s reasonable out of pocket Third Party expenses related to its
investigation and cooperation, except as otherwise provided in the next
sentence. As to all Claims as to which the Indemnifying Party has assumed
control under this Section 11.3(b), the Indemnitee shall have the right to
employ separate counsel and to participate in the defense of a Claim (as
reasonably directed by the Indemnifying Party) at its own expense; provided,
however, that if the Indemnitee shall have reasonably concluded, based upon a
written opinion from outside legal counsel, that there is a conflict of interest
between the Indemnifying Party and the Indemnitee in the defense of such Claim,
the Indemnifying Party shall pay the fees and expenses of one law firm serving
as counsel for the Indemnitee in relation to such Third Party Claim.

 

  (c)

Cooperation. The Indemnitee shall reasonably cooperate with the Indemnifying
Party and its legal representatives in the investigation and defense of any
Claim. The Indemnifying Party shall keep the Indemnitee informed on a reasonable
and timely basis as to the status of such Claim (to the extent the Indemnitee is
not participating in the defense of such Claim) and conduct the defense of such
Claim in a prudent manner.



--------------------------------------------------------------------------------

  (d)

Settlement. If an Indemnifying Party assumes the defense of a Claim, no
compromise or settlement of such Claim may be effected by the Indemnifying Party
without the Indemnitee’s written consent (such consent not to be unreasonably
withheld, delayed or conditioned). Notwithstanding the foregoing, the
Indemnitee’s consent shall not be required of a settlement where: (i) there is
no finding or admission of any violation of law or any violation of the rights
of any person and no effect on any other claims that may be made against the
Indemnitee; (ii) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party; (iii) the Indemnitee’s rights under this
Agreement are not adversely affected; and (iv) there is a full release of the
Indemnitee from such Claim. If the Indemnifying Party fails to assume defense of
a Claim within a reasonable time, the Indemnitee may settle such Claim on such
terms as it deems appropriate with the consent of the Indemnifying Party (such
consent not to be unreasonably withheld, delayed or conditioned), and the
Indemnifying Party shall be obligated to indemnify the Indemnitee for such
settlement as provided in this Article 11. It is understood that only Vyera and
CytoDyn may claim indemnification under this Agreement (on its own behalf or on
behalf of its Indemnitees), and other Indemnitees may not directly claim
indemnity under this Agreement.

11.4 Limitation of Liability. EXCEPT FOR A PARTY’S OBLIGATIONS SET FORTH IN THIS
ARTICLE 11 AND ANY BREACH OF SECTION 8.2, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER PARTY (OR THE OTHER PARTY’S AFFILIATES OR SUBLICENSEES) IN
CONNECTION WITH THIS AGREEMENT FOR LOST REVENUE, LOST PROFITS, LOST ROYALTIES,
LOST SAVINGS, LOSS OF USE, DAMAGE TO GOODWILL, OR ANY CONSEQUENTIAL, INCIDENTAL,
SPECIAL, EXEMPLARY, PUNITIVE OR INDIRECT DAMAGES IN CONNECTION WITH THIS
AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY, INCLUDING CONTRACT,
NEGLIGENCE, OR STRICT LIABILITY, EVEN IF THAT PARTY HAS BEEN PLACED ON NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES.

11.5 Damages Cap. IN ADDITION TO THE LIMITATION OF LIABILITY IN SECTION 11.4
EXCEPT FOR (a) EACH PARTY’S INDEMNIFICATION OBLIGATIONS SET FORTH IN THIS
ARTICLE 11; (b) FOR ANY BREACH OF SECTION 8.2 BY SUCH PARTY; AND (c) DAMAGES
ARISING OUT OF SUCH PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, EACH PARTY’S
MAXIMUM AGGREGATE LIABILITY TO COMPENSATE THE OTHER PARTY FOR ALL DAMAGES UNDER
THIS AGREEMENT WILL BE SET ON A PER CALENDAR YEAR BASIS AND FOR THE CALENDAR
YEAR IN WHICH THE CAUSE OF SUCH LIABILITY LIES OR EXISTS (WHETHER IN CONTRACT,
TORT, STRICT LIABILITY, STATUTE, OR OTHERWISE) AND SHALL BE LIMITED TO [***]

ARTICLE 12

MISCELLANEOUS

12.1 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given on the date
delivered, if delivered personally, or on the next Business Day after being sent
by reputable international overnight courier (with delivery tracking provided,
signature required and delivery prepaid), in each case, to the Parties at the
following addresses, each as may be specified below (or at such other address
for a Party as shall be specified by notice given in accordance with this
Section 12.1).

If to Vyera:

Vyera Pharmaceuticals, LLC

600 Third Avenue, 10th Floor

New York, NY 10016

Attention:  Legal Department

Email:       [***]



--------------------------------------------------------------------------------

with a copy to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178-0060

Attention:  [***]

Email:        [***]

If to CytoDyn:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, WA 98660

Attention: Chief Executive Officer

Email: [***]

with a copy to:

Lowenstein Sandler LLP

One Lowenstein Drive

Roseland, NJ 07068

Attention: [***]

Email: [***]

12.2 Governing Law. This Agreement and all disputes arising out of or related to
this Agreement or any breach hereof shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law principles that would result in the application of the laws of any
other jurisdiction. The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to the transactions contemplated by
this Agreement

12.3 Designation of Affiliates. Each Party may discharge any obligation and
exercise any right hereunder through delegation of its obligations or rights to
any of its Affiliates. Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

12.4 Relationship of the Parties. It is expressly agreed that CytoDyn, on the
one hand, and Vyera, on the other hand, shall be independent contractors and
that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency, including for tax purposes. Neither
CytoDyn nor Vyera shall have the authority to make any statements,
representations or commitments of any kind, or to take any action which shall be
binding on the other, without the prior written consent of the other Party to do
so. All persons employed by a Party shall be employees of that Party and not of
the other Party and all costs and obligations incurred by reason of such
employment shall be at the expense of such Party.



--------------------------------------------------------------------------------

12.5 Force Majeure. Except as set forth in this Section 12.5, neither Party (the
“Affected Party”) shall be liable to the other Party (the “Non-Affected Party”)
for failure or delay to perform its obligation under Agreement when such failure
or delay is due to riots, storms, fires, explosions, floods, earthquakes, war,
embargoes, blockades, insurrections, an act of God or any other cause which is
beyond the reasonable control of the Affected Party (“Force Majeure Event”). A
Force Majeure Event will include, without limitation, events that would
otherwise qualify as Force Majeure Events that affect CytoDyn’s upstream
suppliers and/or that may be considered a force majeure event under the
applicable Upstream Supply Agreement. The Affected Party shall provide the
Non-Affected Party prompt written notice of the occurrence of any Force Majeure
Event, the nature thereof, and the extent to which the Affected Party will be
unable fully to perform its obligations under this Agreement. If a condition
constituting a Force Majeure Event exists for more than (a) [***] or (b) [***]
in any twelve (12) month period, the Parties shall negotiate a mutually
satisfactory solution to the Force Majeure Event, if practicable, including the
use of a Third Party to fulfil the obligations hereunder of the Affected Party.
If the Parties are unable to resolve the Force Majeure Event within [***] then
the Non-Affected Party may terminate this Agreement with notice to the Affected
Party; provided that, in the event of a Force Majeure Event affecting an
upstream supplier that exists for more than (a) [***] or (b) [***] in any twelve
(12) month period, CytoDyn will have an additional [***] to arrange for an
alternate upstream supplier prior to Vyera having the right to terminate this
Agreement.

12.6 Assignment. Either Party may assign or transfer this Agreement to a Third
Party in connection with an assignment of the Commercialization Agreement to
such Third Party, to the extent such assignment is permitted under the terms of
the Commercialization Agreement. Any permitted assignment shall be binding on
the successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 12.6 shall be null, void
and of no legal effect.

12.7 Severability. If any one (1) or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision(s) shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable provision such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

12.8 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

12.9 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof.

12.10 Headings. The headings of each Article and Section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.



--------------------------------------------------------------------------------

12.11 Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural shall include the singular,
and the use of any gender shall be applicable to all genders. Whenever this
Agreement refers to a number of days without using a term otherwise defined
herein, such number refers to calendar days. The terms “including,” “include,”
“includes” or “for example” shall not limit the generality of any description
preceding such term and, as used herein, shall have the same meaning as
“including, but not limited to,” and/or “including, without limitation.” The
language of this Agreement shall be deemed to be the language mutually chosen by
the Parties and no rule of strict construction shall be applied against either
Party hereto. Each Party represents that it has been represented by legal
counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provision.

12.12 Entire Agreement. This Agreement (including the provisions of the
Commercialization Agreement referenced in this Agreement, as well as any other
provisions of the Commercialization Agreement referenced in such provisions of
the Commercialization Agreement), including the Attachments hereto, sets forth
the complete, final and exclusive agreement and all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto with respect to the subject matter hereof and supersedes, as
of the Effective Date, all prior and contemporaneous agreements and
understandings between the Parties with respect to the subject matter hereof;
including the Mutual Confidential Disclosure Agreement between the Parties
effective January 31, 2019. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth herein and therein. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party. In the event of any inconsistency between the body of
this Agreement and either any Attachments to this Agreement or any subsequent
agreements ancillary to this Agreement, unless otherwise expressly stated to the
contrary in such Attachment or ancillary agreement, the terms contained in this
Agreement shall control.

12.13 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by .pdf or other electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were the
original signatures.

[Remainder of this page intentionally left blank —signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
Effective Date.

 

CYTODYN INC. By:   /s/ Nader Z. Pourhassan

Name:   Nader Z. Pourhassan, Ph.D. Title:   President and Chief Executive
Officer

 

VYERA PHARMACEUTICALS, LLC By:   /s/ Averill L. Powers

Name:   Averill L. Powers Title:   Chief Strategy Officer and General Counsel

[Signature Page to Supply Agreement]



--------------------------------------------------------------------------------

Attachment A

Product Specifications

[See attached.]